--------------------------------------------------------------------------------

Exhibit 10.2
 
 
FOURTH LEASE MODIFICATION AGREEMENT
 
       FOURTH LEASE MODIFICATION AGREEMENT (this “Agreement”) dated as of the
7th day of February, 2013 between SLG 220 News Owner LLC, having an office c/o
SL Green Realty Corp., 420 Lexington Avenue, New York, New York (hereinafter
referred to as “Landlord”) and Value Line, Inc., a New York corporation, having
an office at 220 East 42nd Street, New York, New York (hereinafter referred to
as “Tenant”).
 
 
W I T N E S S E T H:
 
       WHEREAS, Landlord's predecessor in interest, Twenty Two East Limited
Partnership, as landlord, and Tenant, as tenant, entered into that certain lease
agreement (the “Lease”) dated as of June 4, 1993 covering a portion of the fifth
(5th) floor and the entire sixth (6th) floor as more particularly described in
said lease agreement (the “Original Premises”) in the building known as 220 East
42nd Street, New York, New York (the “Building”) under the terms and conditions
contained therein, as amended by that certain: (i) Settlement Agreement dated as
of December 2, 1994, (ii) Second Settlement Agreement dated as of September 13,
1996, (iii) Amendment to Lease dated as of September 14, 2000 whereby Tenant
surrendered a portion of the fifth (5th) floor space, (iv) Surrender Agreement
dated as of January 19, 2006 whereby Tenant surrendered the remaining fifth
(5th) floor space; and (v) Third Lease Modification Agreement dated as of April
23, 2007 whereby Tenant extended the term of said lease agreement (said lease
agreement, as so modified, is hereinafter referred to as the “Lease” and the
premises demised thereunder, i.e., the entire 6th floor is hereinafter referred
to as the “Premises”) for a term scheduled to expire on May 31, 2013 (the
“Expiration Date”); and
 
       WHEREAS, Tenant wishes to extend the term of the Lease for the Premises,
as modified by this Agreement, for an additional term of three (3) months (the
“Extended Term”) to commence as of June 1, 2013 (the “Extended Term Commencement
Date”) and to expire on September 15, 2013 (the “Extended Term Expiration
Date”); and
 
       WHEREAS, subject to and in accordance with the terms, covenants and
conditions of this Agreement, Landlord has agreed to permit Tenant to extend the
term of the Lease and to otherwise modify the Lease for the period of the
Extended Term; and
 
       WHEREAS, Tenant and Landlord wish to modify the Lease as set forth below.
 
       NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
 
       1. Term.
 
       The term of the Lease shall be extended under the same terms, covenants
and conditions contained in the Lease, except to the extent specifically
modified by this Agreement, for the period of the Extended Term so that the term
of the Lease shall expire on the Extended Term Expiration Date or on such
earlier date upon which the term of the Lease shall expire, be canceled or
terminated pursuant to any of the conditions or covenants of the Lease or
pursuant to law.
 
 
 

--------------------------------------------------------------------------------

 
 
       2. Condition of Premises.
 
       The parties acknowledge that Tenant is currently in occupancy of the
Premises, has inspected the same and the Building and is fully familiar with the
physical condition thereof and Tenant agrees to accept the Premises as of the
Extended Term Commencement Date in its then "as is" broom clean
condition.  Tenant acknowledges and agrees that Landlord shall have no
obligation to do any work in or to the Premises in order to make it suitable and
ready for continued occupancy and use by Tenant.
 
       3. Fixed Rent for the Premises.
 
       (a) Tenant shall pay Fixed Rent for the Premises (excluding electricity
charges) from the Extended Term Commencement Date through the Extended Term
Expiration Date at the rate of Three Million Seven Hundred One Thousand Five
Hundred Fifty Six and 00/100 ($3,701,556.00) Dollars per annum ($308,463.00 per
month) for the period from June 1, 2013 through September 15, 2013.
 
       (b) In addition to the payment of Fixed Rent as hereinabove provided,
Tenant shall continue to pay Additional Rent and other charges for the Premises
as originally provided for in the Lease, provided however, that as of the
Extended Term Commencement Date: (i) for purposes of Article 42A(i) of the
Lease, the term "Premises Area" shall be deemed to mean 67,301 square feet; and
(ii) for purposes of Article 42 of the Lease, Tenant shall not be obligated to
pay Additional Rent in respect of Tenant's Proportionate Share of Taxes and
Operating Expenses, provided however, that Tenant shall remain obligated to pay
Additional Rent for Tenant's Proportionate Share of Taxes and Operating Expenses
prior to the Extended Term Commencement Date in accordance with the provisions
of Article 42 of the Lease notwithstanding anything contained herein to the
contrary.
 
       4. Electricity.
 
       Tenant acknowledges and agrees that electric service shall continue to be
supplied to the Premises as of the Extended Term Commencement Date in accordance
with the provisions of Article 46 of the Lease.
 
       5. Successors and Assigns.
 
       This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.
 
       6. Entire Agreement.
 
       The Lease, as modified by this Agreement, represents the entire
understanding between the parties with regard to the matters addressed herein
and may only be modified by written agreement executed by all parties
hereto.  All prior understandings or representations between the parties hereto,
oral or written, with regard to the matters addressed herein, other than the
Lease, are hereby merged herein.  Tenant acknowledges that neither Landlord nor
any representative or agent of Landlord has made any representation or warranty,
express or implied, as to the physical condition, state of repair, layout,
footage or use of the Premises or any matter or thing affecting or relating to
the Premises except as specifically set forth in this Agreement.  Tenant has not
been induced by and has not relied upon any statement, representation or
agreement, whether express or implied, not specifically set forth in this
Agreement.  Landlord shall not be liable or bound in any manner by any oral or
written statement, broker's "set-up"," representation, agreement or information
pertaining to the Premises or this Agreement furnished by any real estate
broker, agent, servant, employee or other person, unless specifically set forth
herein, and no rights are or shall be acquired by Tenant by implication or
otherwise unless expressly set forth herein.
 
 
2

--------------------------------------------------------------------------------

 
 
       7. Effectiveness.
 
       This Agreement shall not be binding upon Landlord and Tenant until
executed and delivered by both Landlord and Tenant.
 
       8. Ratification.
 
       Tenant acknowledges and agrees that the Lease has not been modified and
remains in full force and effect, Landlord has not waived any requirement of the
Lease, Landlord is not in breach of the Lease and Tenant has no claim for any
failure of Landlord to perform its obligations under the Lease.
 
       9. No Brokers/Indemnification.
 
       Tenant covenants, represents and warrants that Tenant has had no dealings
or negotiations with any broker or agent in connection with the consummation of
this Agreement other than SL Green Leasing LLC and CB Richard Ellis, Inc.
(collectively, the “Brokers”), and Tenant covenants and agrees to defend, hold
harmless and indemnify Landlord from and against any and all cost, expense
(including reasonable attorneys' fees) or liability for any compensation,
commissions or charges claimed by any broker or agent with respect to this
Agreement or the negotiation thereof.
 
       10. Miscellaneous.
 
       (a) The captions in this Agreement are for convenience only and are not
to be considered in construing this Agreement.
 
       (b) This Agreement shall be construed without regard to any presumption
or other rule requiring construction against the party causing this Agreement to
be drafted.
 
       (c) Terms used in this Agreement and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Lease.
 
       (d) If any provision of this Agreement or its application to any person
or circumstances is invalid or unenforceable to any extent, the remainder of
this Agreement, or the applicability of such provision to other persons or
circumstances, shall be valid and enforceable to the fullest extent permitted by
law and shall be deemed to be separate from such invalid or unenforceable
provisions and shall continue in full force and effect.
 
 
3

--------------------------------------------------------------------------------

 
 
       IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Agreement
as of the day and year first above written.
 

 
SLG 220 NEWS OWNER LLC, as Landlord
   
 
 
           
 
By:
/s/ Steven Durels      
Name:  Steven Durels
     
Title:    Executive Vice President
 
Witness:
             
/s/ Larry Swiger
     
Name:  Larry Swiger
     
Title:   Senior Vice President
               
VALUE LINE, INC., as Tenant
                           
By:
/s/ Howard A. Brecher       Name: Howard A. Brecher       Title:   President    
     
Witness:
             
/s/ Lena Kempe
     
Name:  Lena Kempe
     
Title:    Secretary
     

 
4